EXHIBIT 10.20
FIRST AMENDMENT TO AGREEMENT
     This First Amendment to Agreement, dated as of September 9, 2010 (the
“Amendment”), is executed by and among the signatories hereto.
Recitals
     A. American Learning Corporation (formerly known as “American Claims
Evaluation, Inc.”), John Torrens, Kyle Palin Torrens and Carlena Palin Torrens
are parties to that certain Agreement, dated as of July 16, 2009 (the
“Agreement”).
     B. Interactive Therapy Group Consultants, Inc., a wholly owned subsidiary
of Present Owner (as defined in the Agreement), is executing that certain First
Amendment to Employment Agreement (the “First Amendment”) with the Former
Majority Shareholder (as defined in the Agreement), concurrently with the date
hereof.
     C. The execution of the First Amendment requires that corresponding
amendments be made to the Agreement.
     D. Accordingly, Present Owner and the Prior Owners (as defined in the
Agreement) desire to modify the Agreement as hereinafter set forth.
Agreement
     In consideration of the agreements contained herein, the parties hereto
hereby agree as follows:
     Section 1. Amendment to Section 3. Notwithstanding anything to the contrary
contained in Section 3 of the Agreement, the due date of the Payment (as defined
in the Agreement) shall, subject to the terms and conditions of the First
Amendment, be due not later than April 1, 2011.
     Section 2. Amendment to Section 4. Section 4 of the Agreement is hereby
amended by deleting the existing text and inserting the following as and for
such Section 4:

    “As further security for the Payment, the Majority Shareholder shall execute
an affidavit in the form and containing the substance set forth on Exhibit A and
authorizes Present Owner to enter a judgment by confession in an amount equal to
the portion of the Payment remaining uncollected on April 1, 2011. If the
Balance (as defined and calculated in the First Amendment), is paid in
accordance with Section 3 of the First Amendment, Present Owner will return the
executed confession of judgment to the Former Majority Shareholder within five
(5) days of such forgiveness.”

 



--------------------------------------------------------------------------------



 



     Section 3. Amendment to Section 5. Section 5 of the Agreement is hereby
superseded in its entirety by the provisions of Section 6 of the First
Amendment.
     Section 4. Exhibit A. Exhibit A to the Agreement is hereby deleted in its
entirety and replaced with the Exhibit A attached to this Amendment.
     Section 5. Effect of Amendments. Except as expressly stated herein, the
Agreement is and shall be unchanged and remain in full force and effect. Except
as specifically stated herein, the execution and delivery of this Amendment
shall in no way release, harm or diminish, impair, reduce or otherwise affect,
the respective obligations and liabilities under the Agreement, all of which
shall continue in full force and effect.
     Section 6. Miscellaneous. This Amendment is a contract made under and shall
be construed in accordance with and governed by the laws of the state of New
York, excluding its choice of law provisions. This Amendment shall benefit and
bind the parties hereto and their respective successors and legal
representatives. This Amendment may be executed in two or more counterparts, and
it shall not be necessary that the signatures of all parties hereto be contained
on any one counterpart hereof; each counterpart shall be deemed an original, but
all of which together shall constitute one and the same instrument. All titles
or headings to the sections or other divisions of this Amendment are only for
the convenience of the parties and shall not be construed to have any effect or
meaning with respect to the other content of such sections, subsections or the
divisions, such other content being controlling as to the agreement between the
parties hereto.
     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed on September 23, 2010 but to be effective as of the date first above
written.

                  AMERICAN LEARNING CORPORATION
 
           
 
                By:   /s/ Gary Gelman          
 
      Name:   Gary Gelman
 
      Title:   President and Chief Executive Officer
 
           
 
                    /s/ John Torrens          
 
          John Torrens
 
                KYLE PALIN TORRENS
 
                By:   /s/ John Torrens                   John Torrens, as parent
for a minor child
 
                CARLENA PALIN TORRENS
 
                By:   /s/ John Torrens                   John Torrens, as parent
for a minor child

 